Citation Nr: 1800558	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer, status-post radical prostatectomy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from February 1964 to February 1967.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2017 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

In September 2017, the RO issued a Supplemental Statement of the Case (SSOC) that included issues of increased rating for bilateral cataracts, diabetes mellitus type 2, and peripheral neuropathy of each extremity.  These issues had not been previously adjudicated by the RO; there was no pending notice of disagreement or appeal pertaining to these issues.  In November 2017, the Veteran informed VA that he did not wish these issues to be on appeal.  After consideration of the record, the Board finds these issues are not before the Board.  


FINDINGS OF FACT

1.  In a November 2017 statement, the Veteran withdrew his appeal for increased rating for prostate cancer.

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to increased rating for prostate cancer have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  In November 2017, the Veteran expressed a desire to withdraw the appeal for an increased rating for prostate cancer.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Throughout the period on appeal, service connection has been in effect for prostate  cancer (40 percent), diabetes mellitus type 2 (20 percent), cataracts with choroidal nevus left eye (20 percent), peripheral neuropathy of each extremity (10 percent each), erectile dysfunction (noncompensable), and scar (noncompensable), with a combined rating of 80 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

After consideration of the record, and resolving all doubt in favor of the Veteran, the Board finds the service-connected disabilities are sufficient by themselves to render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  The Veteran previously worked as a handyman and self-employed produce seller.  He also testified that he previously worked as a driver.  The Veteran has reported that his symptoms, which include blurred vision, urinary frequency and leakage, numbness and tingling in the extremities, and dizziness, render him unable to perform his previous occupations.  

A May 2012 VA examination record reveals findings including mild impairment of the left radial nerve, moderate impairment of the right radial nerve, moderate impairment of each ulnar nerve and sciatic nerve, and voiding dysfunction requiring two to four changes of pads.  The records reveal findings that the disabilities did not affect occupational functioning; no rationale was provided.  

A March 2013 VA examination reveals the finding that the prostate cancer did not affect occupational functioning.  No rationale was provided.  

A September 2015 VA examination record reveals findings that the prostate cancer did not affect occupational functioning but the peripheral neuropathies would create risk in certain occupational environments due to numbness and tingling.  The examiner explained that any occupation requiring substantial use of hands and prolonged walking/standing would be difficult for the Veteran.  The examination record reveals findings of mild bilateral ulnar nerve impairment and moderate bilateral sciatic nerve impairment.  

The record does not suggest a worsening in the Veteran's peripheral neuropathy as of the September 2015 VA examination that would render the opinion on occupational functioning inaccurate for the entire period of the claim.  Based on this opinion, the reported occupational experience in positions that require substantial use of the hands, the evidence of blurred vision and urinary dysfunction, and resolving all doubt in favor of the Veteran, the Board finds the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  
 




ORDER

The appeal for increased rating for prostate cancer is dismissed.

A TDIU is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


